Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.S., a Child                       Appeal from the County Court at Law of
                                                       Panola County, Texas (Tr. Ct. No. 2019-
No. 06-20-00084-CV                                     196). Memorandum Opinion delivered by
                                                       Chief Justice Morriss, Justice Burgess and
                                                       Justice Stevens participating.

        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.

                                                       RENDERED APRIL 7, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk